992 F.2d 1217
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charlotte SOLOMON, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 92-2291.
United States Court of Appeals, Sixth Circuit.
May 3, 1993.

Before JONES and BATCHELDER, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
Charlotte Solomon appeals a district court judgment affirming the Secretary's denial of her application for social security disability insurance benefits.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   All counsel of record have waived oral argument.


2
Solomon filed an application for social security disability insurance benefits with the Secretary, alleging that she suffered from back pain that radiated down her right leg, numbness in the right leg, nervousness, impaired sleep, crying spells, and hypertension.   Following a hearing, the Administrative Law Judge (ALJ) determined that Solomon was not disabled because she had the residual functional capacity to perform her previous type of work as an assembler.   The Appeals Council affirmed the ALJ's determination.


3
Solomon then filed a complaint seeking a review of the Secretary's decision.   The district court held that substantial evidence existed to support the Secretary's decision and granted summary judgment for the Secretary.   Solomon has filed a timely appeal.


4
Upon review, we determine that substantial evidence exists to support the Secretary's decision.   Brainard v. Secretary of Health and Human Servs., 889 F.2d 679, 681 (6th Cir.1989) (per curiam).


5
Accordingly, we affirm the district court's judgment for the reasons set forth in the district court's opinion entered on August 14, 1992.   Rule 9(b)(3), Rules of the Sixth Circuit.